Supplemental Opinion on Rehearing.
Salinger, J.
I. The trial judge found that the father of Patrick Ratigan, with the consent and acquiescence of the son, sold and conveyed to one Setz 40 acres of the tract involved in this suit, to wit, the NW% NW^ Section 34; that he received therefor $3,600, out of which he subsequently paid $1,000 to extinguish debts owing by the son; and it ordered that the plaintiffs have of the said Patrick J. Ratigan, Sr., the sum of $2,600, together with interest at 6 per cent from the 5th day of November, 1913. We held that this finding was sustained by the evidence. We are asked to reconsider this holding on the claim that the evidence does not sustain this finding. The appellees counter that this claim is “now set up as the basis for the reversal of the personal judgment for the first time in this case.” The record does not sustain this assertion. The very point now urged to induce us to reconsider was fairly made in the presentation on original submission.
II. There crept into our opinion a statement that the father raised the $1,000 which he applied on debts of the son out of part of the land covered by the deed from son to father, ivhich we have impressed with a trust, and which said part the father sold to Setz with the acquiescence of the son. There is no conflict in the testimony, and plaintiff Anna Ratigan herself is one witness who makes it clear that this $1,000 was raised on the father’s own land “across the road,” and on an 80 which he bought from Day and Hess, and that the payment to the creditors was made about 7 years before any land was sold by the father to Setz. We find on reconsideration that this is an erroneous statement, *873and that the money was raised on land which the son never owned, and that the son did not acquiesce in said sale to Setz. But this error is clearly not a prejudicial one. The trial court credited the father with this $1,000. This being done, it becomes immaterial where the father obtained the money, and whether the son consented to the sale to Setz. In either view, all the father could have was credit for what he paid for the son, and this he had.
TIT. It viill be remembered that the plaintiffs, and not the father, Patrick Ratigan, are seeking a change in the wording and effect of the deed made from son to father. That is to say, if the deed remains as written, the plaintiffs have no title to or interest in any of the 120 acres, 40 of which were sold by the fátlier to Setz. It follows that, though 80 acres of this 120 stand‘affected by a trust, it may still be true that the 40 acres sold were not so impressed. The burden was on the plaintiffs to establish the trust as to each and every part of the 120-acre tract. We held that there was such trust, influenced to a great extent by the declarations made by the father. On re-examination, we And that, while he did make many such declarations as to 80 acres of the land, whereupon the dwelling house of his son was, he never made any such as to this 40 acres sold to Setz; that as to it he always took the position that he owned it absolutely; that he qualified all his admissions by referring to the 80 acres; and that the physical condition and relation of the 40 acres to the balance of the tract is such as that a trust for the benefit of the son and grandchildren might well have been intended as to the 80 acres, and not intended as to the 40 acres. We are constrained to hold, upon this further examination, that the plaintiffs have not established their case as to said 40 acres, wherefore Patrick Ratigan, Sr., is not chargeable with the $2,600 and interest thereon with which he was charged by the trial *874court, on the theory that he had sold land in violation of a trust.
The opinion will, therefore, be modified to the extent of relieving Patrick Batigan, Sr., from liability to pay said sum to the plaintiffs, or any of them. • In all other respects, the petition for rehearing is overruled, and the original opinion adhered to.
Gaynor, C. J., Ladd and Evans, JJ., concur.